344 F.2d 702
ADOLPH COORS COMPANY, Appellant,v.BREWERY WORKERS LOCAL UNION NO. 366, an unincorporatedassociation, and International Union of the United Brewery,Flour Cereal, Soft Drink and Distillery Workers of America,an unincorporated association, Appellees.
No. 7894.
United States Court of Appeals Tenth Circuit.
April 19, 1965.

Charles Matheson, Denver, Colo.  (Fairfield & Woods, Denver, Colo., and Potruch & Lerten, Beverly Hills, Cal., on the brief), for appellant.
Philip Hornbein, Jr., Denver, Colo.  (Roy O. Goldin, Denver, Colo., on the brief), for appellees.
Before PICKETT and HILL, Circuit Judges, and CHRISTENSEN, District judge.
PER CURIAM.


1
The judgment of the District Court is affirmed for the reasons so ably stated in the Memorandum Opinion and Order filed by that Court in the case and reported in 240 F. Supp. 279.